Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  KIMBERLY WILLIAMS, A
MINOR,

                      Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00383-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Kimberly Williams, a minor, asks this Court to issue a writ of mandamus
against the Honorable Carlos Villa, Judge of County Court at Law No. 5 of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the record before us, we are unable to conclude that Respondent clearly
abused his discretion.  Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).

                                                                  RICHARD BARAJAS, Chief Justice
December 8, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating